DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the filing of 03/09/2021. Claims 21-40 are currently pending.

Information Disclosure Statement
	The information disclosure statements (IDS) were filed on 06/02/2021, 06/11/2021 and 5/13/2022. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 21, the recitation of “a third transmission assembly configured to interconnect a third rotatable drive shaft of the rotatable drive shafts and the annular staple pusher” renders the claim indefinite because applicant’s specification [0297], that the third transmission assembly as illustrated in Figs. 39-42, wherein support base 265d presses the knife carrier forward for cutting clamped tissue, the claim language defines both annular staple pusher and an circular knife carrier, as such, unable to determine if both drives operate the annular staple pusher.  In order to advance persecution of the application, the office will interpret the third transmission as operator the knife carrier.
Claims 22-40 are rejected due to dependency on a rejected parent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Zergiebel (US Pub 20160095585) and further in view of Lee (US Pub 20150351769) and Cabrera (US Pub 20160106406).

Regarding Claim 21, Zergiebel discloses a handheld surgical device (100-Fig. 1) comprising:
a handle assembly (assembly of Fig. 3) including: a plurality of motors (152, 154, 156-Fig. 13); and a plurality of rotatable drive shafts each of which is coupled to one of the motors (152a, 154a, 156a-Fig. 16); and 
an adapter assembly (200-Fig. 1) selectively connectable to the handle assembly (paragraph [0115], adapter 200 is mated to surgical device 200) and a surgical reload (400-Fig. 1 and paragraph [0110], adapter 200 has a selective connection to SULU 400), the adapter assembly including: 
an adapter housing (210-Fig. 22) configured and adapted for connection with the handle assembly (paragraph [0114] and Fig. 22, assembly 210 is adapted to mate with device 100); 
an outer tube (206-Fig. 23) having a proximal end supported by the adapter housing (Fig. 23, portion of tube 206 that is in the proximity of housing 202) and a distal end (Fig. 23, portion of tube 206 that is in the proximity of member 247) configured to connect to the surgical reload (paragraph [0169], member 247 has an selective engagement with SULU 400), wherein the distal end of the outer tube is in operative communication with the annular staple pusher and the circular knife carrier (Fig. 54 and paragraph [0142 and 0147], motors 152, 154 and 156 selective driving the stapling and cutting components of tool assembly 404). 
However, Zergiebel is silent regarding:
a surgical reload including an annular staple pusher and a circular knife carrier;
a trocar assembly disposed within the outer tube, the trocar assembly including a trocar drive screw and a trocar member threadably supported on a distal end portion of the trocar drive screw; 
a first transmission assembly configured to interconnect a first rotatable drive shaft of the rotatable drive shafts and the trocar drive screw; 
a second transmission assembly configured to a second rotatable drive shaft of the rotatable drive shafts and the annular staple pusher; and 
a third transmission assembly configured to interconnect a third rotatable drive shaft of the rotatable drive shafts and the annular staple pusher.
Lee teaches a surgical reload (100-Fig. 14) including an annular staple pusher (112-Fig. 14) and a circular knife carrier (114-Fig. 14);
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the loading unit of Zergiebel, to have incorporate the removable stapling assembly of Lee, so to allow the surgical instrument of Zergiebel to applying surgical staples to body tissue, in order to allow a surgical stapling apparatus to perform a circular anastomosis of hollow tissue structures which includes reusable components (Lee, paragraph [0002]).
However, Zergiebel and as modified by Lee is silent regarding:
a trocar assembly disposed within the outer tube, the trocar assembly including a trocar drive screw and a trocar member threadably supported on a distal end portion of the trocar drive screw; 
a first transmission assembly configured to interconnect a first rotatable drive shaft of the rotatable drive shafts and the trocar drive screw; 
a second transmission assembly configured to a second rotatable drive shaft of the rotatable drive shafts and the annular staple pusher; and 
a third transmission assembly configured to interconnect a third rotatable drive shaft of the rotatable drive shafts and the annular staple pusher.
Cabrera teaches an adapter assembly (100-Fig. 1) which is selectively connectable to a handle assembly of a surgical tool (10-Fig. 1 and paragraph [0065], surgical device 10 is configured for selective connection with adapter assembly 100), comprising:
a trocar assembly (270-Fig. 29) disposed within (Fig. 32, 270 is within 206) an outer tube (206-Fig 32), the trocar assembly including a trocar drive screw (276-Fig. 29) and a trocar member (274-Fig. 29) threadably supported on a distal end portion (276b-Fig. 29 and paragraph [0100]) of the trocar drive screw; 
a first transmission assembly (assemble of 130-Fig. 6 and 280-Fig. 29) configured to interconnect a first rotatable drive shaft of the rotatable drive shafts and the trocar drive screw (paragraph [0102-0103], describes the connection of trocar assembly 270 to drive member 140; and Fig. 10 and paragraph [0074], gear 146b of member 140 is messed with gear 146a which is a part of drive shaft 120 which is a part of connector extension 114, paragraph [0069], which is connected to the drive connectors of device 10); 
a second transmission assembly (230-Fig. 19 and 160-Fig. 4) configured to a second rotatable drive shaft of the rotatable drive shafts (Figs. 8 and 11-12, and paragraphs [0069, 0075, 0077], shafts 116 and 118 of extension 114 drives shaft 138 which rotates connector 150 which is connected to planetary assembly 166 to drive screw member 168 which operably connected to pusher member 170 which is connected to the band assembly 230 at tabs 178) and the annular staple pusher (Fig. 19 and paragraph [0094], flange 244 drives the staple pusher assemble of loading unit 40, fig. 34); and 
a third transmission assembly (180-Fig. 6 and 210-Fig. 18) configured to interconnect a third rotatable drive shaft of the rotatable drive shafts (Figs 8 and 14-18 and paragraphs [0073 and 0082-0084], shafts 116 and 118 of extension 114 drives shaft 138 which rotates connector 150 which is connected pusher assembly 180 which includes planetary gear 186, which rotates member 188, which displaces pusher 190 and band assembly 210) and the circular knife carrier (paragraph [0091], flange 224 is configured for connection with a knife assembly (not shown) of loading unit 40, fig. 34).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the adapter assembly of Zergiebel, to have incorporated the trocar and pusher assembles of Cabrera, in order to connect an adapter assembly which utilizes a trocar end effector that is connected to an electrosurgical tool, where the rotational force of the motors of the electrosurgical tool are translated into a linear motion applied to the trocar assemble and of the pusher assemblies to operate the end effector to clamp, staple and cut tissue.

Regarding Claim 22, Zergiebel and as modified by Lee and Cabrera in the parent claim, Cabrera teaches wherein the first transmission assembly includes: 
a first proximal rotation receiving member (140-Fig. 12) that is connectable to the first rotatable drive shaft (paragraph [0069], connector sleeves are mated with corresponding drive connectors in device 10); and 
a first distal force transmitting member (282-Fig. 29B) non-rotatably connected to the first proximal rotation receiving member and to the trocar drive screw.

Regarding Claim 23, Zergiebel and as modified by Lee and Cabrera in the parent claim, Cabrera teaches wherein the trocar member is keyed against rotation relative to the outer tube as the trocar drive screw is rotated (Fig. 29, tube 272 appears to have two opposing flat surfaces which accommodate the flat sides of member 274).

Regarding Claim 24, Zergiebel and as modified by Lee and Cabrera in the parent claim, Cabrera teaches wherein the first transmission assembly further includes: 
a rotatable proximal drive shaft (286-Fig. 29B) non-rotatably connected to the first proximal rotation receiving member (Fig. 12 and paragraph [0102], socket 145 of member 140 receives end 286c); and 
a rotatable distal drive shaft (284-Fig. 29B) non-rotatably interconnecting the rotatable proximal drive shaft and the first distal force transmitting member (Fig. 29B, shaft 284 connects shaft 286 to member 282).

Regarding Claim 25, Zergiebel and as modified by Lee and Cabrera in the parent claim, Cabrera teaches wherein the rotatable distal drive shaft is pivotably connected to each of the rotatable proximal drive shaft and the first distal force transmitting member (Fig. 29B, assembly 280 has two pivot joints at the ends of shaft 284).

Regarding Claim 26, Zergiebel and as modified by Lee and Cabrera in the parent claim, Cabrera teaches wherein rotation of the first rotatable drive shaft axially translates the trocar member (paragraph [0100]).

Regarding Claim 27, Zergiebel and as modified by Lee and Cabrera in the parent claim, Cabrera further teaches an anvil assembly (30-Fig. 34) having an anvil rod assembly (Fig. 34, rod assembly connecting anvil 50 to loading unit 40) and an annular head assembly (50-Fig. 34) pivotably supported on a distal end of the anvil rod assembly (paragraph [0100], trocar 274 engages anvil 50, wherein the displacement of anvil 50 is an pivot motion in and out of the loading unit 30), wherein the anvil rod assembly is selectively connectable to a distal end portion of the trocar member (paragraph [0100], trocar member 274 selectively engages anvil 50).

Regarding Claim 28, Zergiebel and as modified by Lee and Cabrera in the parent claim, Cabrera teaches wherein when the anvil assembly is connected to the trocar member (paragraph [0107], unit 40 is connected to trocar 274) rotation of the first rotatable drive shaft axially translates the annular head assembly relative to the surgical reload (Figs. 29 and paragraph [0100], assembly 280 is rotated by drive member 140 to displace anvil assembly 50 by the rotation of drive screw 276).

Regarding Claim 29, Zergiebel and as modified by Lee and Cabrera in the parent claim, Cabrera teaches wherein the second transmission assembly includes: 
a second proximal rotation receiving member (118-Fig. 9) that is connectable to the second rotatable drive shaft (paragraph [0069], shaft 118 is connected to unreferenced surgical instrument); 
a first gear train (166-Fig. 12) actuatable by the second proximal rotation receiving member (Fig. 12 and paragraphs [0075-0077], shaft 118 drives shaft 138, which rotates connectors 150 and 148, which in turns assembly 166);
a first lead screw (168-Fig. 12) operatively connected to the first gear train (Figs. 11-12 and paragraph [0077]), wherein actuation of the first gear train results in rotation of the first lead screw (paragraph [0079], assembly 166 rotates member 168); 
a first driver (170-Figs. 11-12) threadably connected to the first lead screw (Figs. 11-12, member 170 is threaded onto member 168), wherein rotation of the first lead screw results in axial translation of the first driver (paragraph [0080]); 
a first flexible band assembly (232, 234, 240 and 242-Fig. 19) secured to the first driver (paragraph [0081]), wherein the first flexible band assembly includes a first pair of spaced apart flexible bands (232 and 234-Fig. 19); and 
a first support base (238-Fig. 19) secured to a distal end portion of the first pair of flexible bands (Fig. 19 and paragraph [0092]).

Regarding Claim 30, Zergiebel and as modified by Lee and Cabrera in the parent claim, Cabrera teaches wherein the first support base of the second transmission assembly is operatively associated with the annular staple pusher such that actuation of the second rotatable drive shaft results in distal actuation of the annular staple pusher of the surgical reload (paragraph [0094]).

Regarding Claim 31, Zergiebel and as modified by Lee and Cabrera in the parent claim, Cabrera teaches wherein the third transmission assembly includes: 
a third proximal rotation receiving member (116-Fig. 11) that is connectable to the third rotatable drive shaft (paragraph [0069], shaft 116 is connected to unreferenced surgical instrument); 
a second gear train (186-Fig. 16) actuatable by the third proximal rotation receiving member (Fig. 11 and paragraphs [0074-0076 and 0084], shaft 116 drives shaft 136, which rotates connectors 150, which in turns assembly 186); 
a second lead screw (188-Fig. 14) operatively connected to the second gear train (paragraph [0082]), wherein actuation of the second gear train results in rotation of the second lead screw (paragraph [0084]); 
a second driver (190-Fig. 15) threadably connected to the second lead screw (Fig. 15, member 190 is thread onto member 188), wherein rotation of the second lead screw results in axial translation of the second driver (paragraph [0084]); 
a second flexible band assembly (212, 214, 220 and 222-Fig. 18) secured to the second driver (paragraph [0086]), wherein the second flexible band assembly includes a second pair of spaced apart flexible bands (212 and 214-Fig. 18); and 
a second support base (218-Fig. 18) secured to a distal end portion of the second pair of flexible bands (Fig. 18 and paragraph [0089]).

Regarding Claim 32, Zergiebel and as modified by Lee and Cabrera in the parent claim, Cabrera teaches wherein the second support base is operatively associated with the circular knife carrier such that actuation of the third rotatable drive shaft results in distal actuation of the circular knife carrier of the surgical reload (paragraph [0091]).

Regarding Claim 33, Zergiebel and as modified by Lee and Cabrera in the parent claim, Cabrera teaches wherein the second pair of flexible bands are disposed inward of the first pair of flexible bands (Fig. 20, second band assembly 212, 214, 220 and 222 is disposed inward of first band assemble 232, 234, 240 and 242).

Regarding Claim 34, Zergiebel and as modified by Lee and Cabrera in the parent claim, Cabrera teaches wherein the first gear train is disposed proximally of the second gear train (Figs. 7, 12 and 15, assemblies 166 and 186 are disposed proximal to one another).

Regarding Claim 35, Zergiebel and as modified by Lee and Cabrera in the parent claim, Cabrera teaches wherein the first transmission assembly extends through the first gear train and through the second gear train (Figs. 12 and 15, member 150 interconnects and drives assemblies 166 and 186).

Regarding Claim 36, Zergiebel and as modified by Lee and Cabrera in the parent claim, wherein each of the first gear train and the second gear train is a planetary gear system (Figs 13 and 16, assemblies 166 and 186 are planetary gear assemblies).

Regarding Claim 37, Zergiebel and as modified by Lee and Cabrera in the parent claim, Zergiebel discloses wherein the adapter assembly further comprises a strain gauge assembly (296-Fig. 32) supported within the outer tube (Fig. 39, assemble 290 of Fig. 32 is partially contained with outer tube 206), wherein the strain gauge assembly is operatively associated with the trocar member (paragraph [0184], gauge 296 measures the load exhibited on one of the rotatable drive shafts, which is interpreted as the trocar drive system of Cabrera).

Regarding Claim 38, Zergiebel and as modified by Lee and Cabrera in the parent claim, Zergiebel discloses wherein the strain gauge assembly senses axial translation of the trocar member (paragraph [0184], examiner notes that loads on a shaft has a corresponding compression or tension forces applied based on the how the forces is applied to the shaft).

Regarding Claim 39, Zergiebel and as modified by Lee and Cabrera in the parent claim, Zergiebel discloses wherein the handle assembly includes a battery (abstract), a controller (abstract), and a display (paragraph [0034]).

Regarding Claim 40, Zergiebel and as modified by Lee and Cabrera in the parent claim, Zergiebel discloses wherein the strain gauge assembly is configured to connected to the controller when the adapter assembly is connected to the handle assembly (Fig. 32 and 37, blades 292 connector to surgical device 100).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945. The examiner can normally be reached M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        09/10/2022

/JOSHUA G KOTIS/Examiner, Art Unit 3731